DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,754,729 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the issued patent recites subject matter covering each and every limitation of the claims at issue.  The largest differences in exact wording between the claims is as follows:
Claim 1 recites “wherein the start time is not pre-administrated in the data storage management system” which is rendered obvious by the limitation “and without using a predefined start time for the first backup job”.

Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,761,942 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 4 of the issued patent recites subject matter covering each and every limitation of the claims at issue.  The largest differences in exact wording between the claims is as follows:
Claim 12 recites “re-submit the second data objects to the second backup job to be completed within the recovery point objective” which is recited in the limitations “and in a second backup job, process the second data objects that failed to be backed up in the first backup job; wherein the storage manager is configured to devise a schedule for the second backup job that meets a recovery point objective (RPO) for the dataset including the first data objects and the second data objects, and wherein the schedule for the second backup job is based at least in part on failure conditions that caused the failure in the first backup job;”
The ordering of limitations presented in claim 13 differ from those disclosed in claim 4 of the issued patent which inherits all limitations form antecedent claim 1, however all subject regarding the function and structure of the media agent presented in claim 13 are encompassed by the limitations recited in claim 4.

Reasons for Not Applying Prior Art
	Claims 1-2 and 5 stand rejected as discussed above; however no prior art is applied here within.  The combination of limitations presented for these claims present subject matter identified in parent US Patent No. 10,754,729 B2 to which this application claims priority that was indicated as allowable in the Notice of Allowance issued in that case dated 04/20/2020.  
Claims 12-13 stand rejected as discussed above; however no prior art is applied here within.  The combination of limitations presented for these claims present subject matter identified in US Patent No. 10,761,942 B2 that was indicated as allowable in the Notice of Allowance issued in that case dated 04/21/2020.  

Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 14 presents subject matter identified in parent US Patent No. 10,754,729 B2 to which this application claims priority that was indicated as allowable in the Notice of Allowance issued in that case dated 04/20/2020.  Further, the combination of limitations presented for claim 14 are sufficiently distinct such that no single claim within the parent patent presents the limitations of the claim in a manner which would be obvious under the requirements of Non-Statutory Double Patenting.
Claims 15-20 are dependent from claim 14 and as such are allowed for the same reasons as claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3-4, and 6-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666.  The examiner can normally be reached on Mon 10-2, Tue-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/William E. Baughman/Primary Examiner, Art Unit 2138